Citation Nr: 0428104	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for left knee disability.  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1948 to June 
1952.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, denied entitlement to 
compensation under 38 U.S.C. § 1151, for left knee 
disability. 

In October 2000, the veteran testified in support of this 
claim at a hearing held at the RO before a Hearing Officer.  
In December 2002, the Board affirmed the RO's October 1999 
rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, based on a Joint Motion for 
Remand (joint motion) filed by the parties, the Court vacated 
the Board's December 2002 decision and remanded the matter 
for readjudication in accordance with the joint motion. 


REMAND

In written statements submitted during the course of this 
appeal and during the October 2000 hearing before a Hearing 
Officer, the veteran asserted that, due to surgery performed 
at a VA facility in August 1985, he has a left knee 
disability that significantly affects his ability to 
function.  

More specifically, he alleged that, in 1985, he noticed 
swelling in his left knee.  He sought treatment for this 
condition at a VA facility in Fort Wayne, but after the 
swelling worsened due to infection, medical personnel 
transferred him to a VA facility in Indianapolis.  There, 
medical personnel drained the veteran's knee, after which the 
pain abated and the swelling receded.  The veteran then 
wanted to leave the hospital, but doctors told him that he 
needed to undergo an operation to treat fully the left knee 
infection.  The veteran reportedly went along with the 
doctors' recommendations, but he did not understand why 
surgery was needed when the pain had abated.  The veteran 
contended that the individuals who performed this surgery, 
probably interns, rather than doctors, did so improperly.  It 
is asserted after the surgery, no physician closed the wound, 
and the veteran was able to see inside it for three months.  
When he returned for follow-up treatment, none of the 
individuals who performed the surgery provided additional 
care.  The veteran indicated that, since the surgery, he has 
continued to experience symptoms associated with his left 
knee and these symptoms have worsened.

In an Appellant's Opening Brief dated August 2003, the 
veteran's representative asserted that VA violated its duty 
to assist the veteran in the development of his claim by 
failing to forward his claims file to his private physician, 
J.L.C., M.D., for review in conjunction with the preparation 
of his medical opinion.  The representative explained that 
Dr. C. offered an affirmative, but tentative, opinion into 
the record, which put VA on notice that Dr. C. needed 
additional medical records to offer a more definitive 
opinion.  According to the representative, VA subsequently 
failed to forward these records to Dr. C., thereby violating 
its duty to assist.  In light of the representative's 
argument in this regard, a remand is necessary so that the 
requested action may be taken.

This case is REMANDED for the following development:

1.  The RO should contact the veteran's 
representative and inquire as to whether 
he still wishes to have the RO transfer 
the veteran's claims file to Dr. C. for 
review in conjunction with providing 
another medical opinion.  If the 
representative responds in the 
affirmative, the RO should take all 
action necessary to comply with the 
representative's request.   

2.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in his possession that 
pertains to that claim.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




